        Case 9:20-cv-00049-DLC-KLD Document 15 Filed 06/23/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


  PIERCE FLOORING, INC., d/b/a
  PIERCE FLOORING & DESIGN, a                        CV 20-49-M-DLC-KLD
  Montana Corporation,

                    Plaintiff,                        ORDER

  vs.

  ARMSTRONG FLOORING, INC. a
  Pennsylvania Corporation,

                   Defendant.

  ARMSTRONG FLOORING, INC. a
  Pennsylvania Corporation,

                   Third Party Plaintiff,

  vs.

  VALLEY FLOORING, LLC, a Montana
  Limited Liability Company.

                   Third Party Defendant.




        Plaintiff has filed an unopposed motion requesting to appear telephonically

for the preliminary pretrial conference scheduled in this matter on June 25, 2020, at

2:00 p.m. (Doc. 14.) Good cause appearing,
      Case 9:20-cv-00049-DLC-KLD Document 15 Filed 06/23/20 Page 2 of 2



      IT IS HEREBY ORDERED that Plaintiff’s motion is GRANTED. Counsel

for Plaintiff may appear telephonically for the preliminary pretrial conference.

Counsel for Plaintiff shall dial 1-866-390-1828 at the designated time to participate

in the conference. When prompted, enter the access code 8447649, followed by #.

      DATED this 23rd day of June, 2020.



                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge
